Exhibit 10.1
SIXTH AMENDMENT TO
FINANCING AGREEMENT
THIS SIXTH AMENDMENT TO FINANCING AGREEMENT (this “Amendment”), dated this 5th
day of March, 2010, and becoming effective as described in Section 3.2 hereof,
is made by and among:
CROWN CRAFTS, INC., a Delaware corporation (“CCI”);
CHURCHILL WEAVERS, INC., a Kentucky corporation (“Weavers”);
HAMCO, INC., a Louisiana corporation (“Hamco”);
CROWN CRAFTS INFANT PRODUCTS, INC., a Delaware corporation (“CCIP”; together
with CCI, Weavers and Hamco, the “Companies” and each a “Company”); and
THE CIT GROUP/COMMERCIAL SERVICES, INC., a New York corporation (“CIT”),
to the Financing Agreement, dated July 11, 2006 (as amended, modified, restated
or supplemented from time to time, the “Financing Agreement”), among CIT and the
Companies. All capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Financing Agreement.
RECITALS
A. Pursuant to the Financing Agreement, CIT has agreed to make loans and extend
credit to the Companies in the amounts, upon the terms and subject to the
conditions contained therein.
B. CCI, Hamco, CCIP and CIT are parties to a Commitment Letter, dated
February 8, 2010 (the “Commitment Letter”), pursuant to which, and upon the
terms and conditions contained therein, CCI, Hamco, CCIP and CIT have agreed to
extend the Termination Date and make certain other modifications to the
Financing Agreement, all as more fully described therein.
C. The Commitment Letter terminates if definitive documentation with respect to
the extended credit facility described therein has not been executed, and such
extended credit facility closed, on or before July 11, 2010.
D. The Companies desire to enter into this Amendment on the date hereof to
provide for the modifications to the Financing Agreement described in the
Commitment Letter to become effective on July 11, 2010.

 

 



--------------------------------------------------------------------------------



 



E. The Companies also desire that the modifications to the Financing Agreement
described in the Commitment Letter become effective as against all of the
Companies and that Weavers remain a Company under the Financing Agreement on and
after July 11, 2010, notwithstanding anything that may appear to the contrary in
the Commitment Letter.
F. CIT has agreed to such request, subject to the terms and conditions contained
herein, and to accomplish the foregoing, the Companies and CIT desire to enter
into this Amendment.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Companies and CIT hereby agree as follows:
ARTICLE I
AMENDMENTS TO FINANCING AGREEMENT
Subject to Section 3.2 hereof, the Financing Agreement is hereby amended as
follows:
1.1 Definitions. Section 1.1 of the Financing Agreement is amended as follows:
(a) The defined term “Applicable Margin” is amended in its entirety to read as
follows:
“Applicable Margin shall mean 1.0% for Chase Bank Rate Loans and 3% for LIBOR
Loans.”
(b) The defined term “Early Termination Fee” is amended in its entirety to read
as follows:
“Early Termination Fee shall mean an amount equal to the product obtained by
multiplying (a) the maximum amount of the Revolving Line of Credit times (b)
(i) two percent (2.0%) if the Early Termination Date occurs on or before
July 11, 2011, (ii) one percent (1.0%) if the Early Termination Date occurs
after July 11, 2011 but on or before July 11, 2012 and (iii) one-half percent
(0.5%) if the Early Termination Date occurs after July 11, 2012 but before the
Termination Date.”
(c) The defined term “Financial Covenant Applicability Date” is amended in its
entirety to read as follows:
“Financial Covenant Applicability Date shall mean any date on which Net
Availability is less than $6,000,000.”

 

2



--------------------------------------------------------------------------------



 



(d) The defined term “Financial Covenant Inapplicability Date” is amended in its
entirety to read as follows:
“Financial Covenant Inapplicability Date shall mean any date after the
occurrence of any Financial Covenant Applicability Date on which Net
Availability is equal to or greater than $6,000,000.”
(e) The defined term “Permitted Distributions” is amended in its entirety to
read as follows:
“Permitted Distributions shall mean:
(a) dividends from a wholly-owned subsidiary of a Company to such Company;
(b) dividends payable solely in stock or other equity interests of the
Companies; and
(c) provided no Default or Event of Default exists at the time of the proposed
payment thereof, cash dividends on CCI’s common stock not to exceed the sum of
$500,000 in any calendar quarter.”
(f) The defined term “Revolving Line of Credit Fee” is amended by deleting
therefrom the words and figure “fifteen hundredths percent (0.15%)” and by
substituting in lieu thereof the words and figure “one quarter percent (0.25%).”
(g) The defined term “Termination Date” is amended in its entirety to read as
follows:
“Termination Date shall mean July 11, 2013.”
1.2 Exhibits. Exhibit B attached to this Amendment is made Exhibit B to the
Financing Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
The Companies hereby represent and warrant to CIT that:
2.1 Compliance With the Financing Agreement. As of the execution of this
Amendment, each Company is in compliance with all of the terms and provisions
set forth in the Financing Agreement and the other Loan Documents to be observed
or performed by such Company.

 

3



--------------------------------------------------------------------------------



 



2.2 Representations in Financing Agreement. The representations and warranties
of each Company set forth in the Financing Agreement and the other Loan
Documents are true and correct in all material respects except to the extent
that such representations and warranties relate solely to or are specifically
expressed as of a particular date or period which is past or expired as of the
date hereof.
2.3 No Event of Default. No Default or Event of Default exists.
ARTICLE III
MODIFICATION OF LOAN DOCUMENTS; CONDITIONS PRECEDENT
3.1 Loan Documents. The Financing Agreement and the other Loan Documents are
amended to provide that any reference therein to the Financing Agreement shall
mean, unless otherwise specifically provided, the Financing Agreement as amended
hereby, and as further amended, restated, supplemented or modified from time to
time.
3.2 Conditions Precedent. This Amendment shall become effective and be deemed
effective as of 12:00 a.m., Charlotte, North Carolina time, July 11, 2010 (the
“Effective Time”), provided the following conditions precedent have been
satisfied or waived by CIT:
(a) CIT shall have received the following documents, each to be in form and
content satisfactory to CIT and its counsel:
(i) this Amendment, duly executed by the Companies;
(ii) concurrently with receipt of this Amendment, amendments to the CCIP
Factoring Agreement and the Hamco Factoring Agreement, duly executed by CCIP and
Hamco, conforming the term and termination provisions therein to those
provisions contained in this Amendment;
(iii) concurrently with receipt of this Amendment, certificates of the Secretary
or Assistant Secretary of each Company, certifying as to the incumbency and
signature of the officer(s) executing this Amendment on behalf of each Company,
and to which are attached (a) the bylaws of such Company, (b) the articles of
incorporation of such Company, certified by the Secretary of State or other
appropriate official of the state in which such company is incorporated,
(c) certificates of good standing or existence from the Secretary of State or
other appropriate official of the state in which such company is incorporated
and (d) copies of the resolutions of the Board of Directors of each Company
authorizing the execution, delivery and performance of this Amendment;
(iv) on July 9, 2010, an executed certificate from E. Randall Chestnut or
another officer of each Company acceptable to CIT, substantially in the form
attached hereto as Exhibit A certifying that as of the date thereof, after
giving effect to the effectiveness of this Amendment, (x) the representations
and warranties contained in the Financing Agreement are true and correct in all
material respects, (y) each Company is in compliance with all of the terms and
provisions set forth in the Financing Agreement and (z) no Default or Event of
Default exists; and

 

4



--------------------------------------------------------------------------------



 



(v) such other documents, instruments and agreements as CIT shall reasonably
request in connection with the foregoing matters.
(b) From the date of this Amendment through the Effective Time, there shall not
have occurred any event, condition or state of facts which would reasonably be
expected to have a Material Adverse Effect, as reasonably determined by CIT.
(c) At the Effective Time, no Default or Event of Default exists.
For the avoidance of doubt, it is understood and agreed that if the conditions
precedent described in this Article III are not satisfied or waived by the
Effective Time, this Amendment shall be deemed to be null and void and of no
further force and effect whatsoever.
ARTICLE IV
GENERAL
4.1 Full Force and Effect. As expressly amended hereby, the Financing Agreement
and the other Loan Documents shall continue in full force and effect in
accordance with the provisions thereof. As used in the Financing Agreement and
the other Loan Documents, “hereinafter,” “hereto,” “hereof,” or words of similar
import, shall, unless the context otherwise requires, mean the Financing
Agreement or the other Loan Documents, as the case may be, as amended by this
Amendment.
4.2 Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of New
York.
4.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument.
4.4 Further Assurances. The Companies shall execute and deliver to CIT such
documents, certificates and opinions as CIT may reasonably request to effect the
amendments contemplated by this Amendment.
4.5 Headings. The headings of this Amendment are for the purpose of reference
only and shall not effect the construction of this Amendment.
4.6 Expenses. The Companies shall reimburse CIT for CIT’s legal fees and
expenses (whether in-house or outside) incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment and all other
agreements and documents contemplated hereby.

 

5



--------------------------------------------------------------------------------



 



4.7 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH COMPANY AND CIT WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AMENDMENT, THE FINANCING AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO.
[signatures appear on the following pages]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers to be effective on the day and
year first above written.

            CCI:

CROWN CRAFTS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        WEAVERS:

CHURCHILL WEAVERS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        HAMCO:

HAMCO, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        CCIP:

CROWN CRAFTS INFANT PRODUCTS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO     

[signatures continue on the following page]

 

 



--------------------------------------------------------------------------------



 



            CIT:

THE CIT GROUP/COMMERCIAL SERVICES, INC.
      By:   /s/ Vernon Wells         Vernon Wells        Vice President     

 

 